Exhibit 10.1

EMPLOYMENT AGREEMENT

 

This employment agreement (this "Agreement") dated as of December 20, 2012 (the
"Effective Date"), is made by and between Sitoa Global Inc., a Delaware
corporation (the "Company") and James Wang (the “Executive”) (collectively, the
“Parties”).

 

WHEREAS, the Company is in the business (the “Business”) of building and
managing leading online e-commerce marketplaces that integrate online retailers
with targeted customer groups interested in their product offerings and in order
to help comply, satisfy and maintain the Company’s reporting obligations in the
United States, requires the skills, advice and supervision of a suitable
President and Chief Executive and Financial Officer;

 

WHEREAS, the Executive will have the duties and responsibilities as described in
Section 1 of the Agreement during the period when the Executive is the President
and Chief Executive and Financial Officer of the Company; and

 

WHEREAS, the Parties wish to establish the terms of the Executive’s employment
with the Company;

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

1.POSITION/DUTIES.

 

(a)During the Employment Term (as defined in Section 2 below), the Executive
shall serve as the President and Chief Executive and Financial Officer of the
Company. In this capacity the Executive shall be responsible for the following:

 

(i)assisting the Company with its management and business operations and
policies;

  

(ii)establishing and maintaining proper internal financial controls;

  

(iii)identifying projects that fall within the ambit of the Company’s Business
and which may enhance shareholder value for the Company;

  

(iv)communicating with the media and all financial institutions with a view to
enhancing and promoting the image of the Company;

  

(v)developing all aspects of any program in connection with the development and
the financing of the development of the Business;

  

(vi)creating, developing, coordinating and managing any and all development and
financing programs in respect of the Business and each of their proposed or
potential commercial applications together with all capital funding projects and
resources which are, or which may be, necessarily incidental thereto;

  

(vii)negotiating all proposed or potential joint venture and/or financing
arrangements in connection with the ongoing development of the Business and each
of their proposed or potential commercial applications;

  

(viii)preparing and disseminating any and all business plans, news releases and
special shareholder or investment reports for the Company, or for any of the
Company’s subsidiaries, as the case may be and as may be determined by the
Company in its sole and absolute discretion, and in connection with the ongoing
development and financing of the Business;

  

(ix)setting up of all corporate alliances for the Company, or for any of the
Company’s subsidiaries, as the case may be and as may be determined by the
Company in its sole and absolute discretion, with all potential and strategic
business and financial partners for the purposes of the ongoing development and
financing of the Business;

  

(x)assisting with other development and financing services in connection with
the Business as may be directed, from time to time, by the Board of Directors of
the Company in its sole and absolute discretion;

  

(xi)assisting the Company with its reporting requirements and provide managerial
advice, including preparation of quarterly and annual reports as required under
Sections 13(d) and 15 of the Securities and Exchange Act of 1934, as amended;

  

(xii)assisting with establishing accounting procedures and policies as well as
establishing and maintaining internal financial controls and procedures; and

  

(xiii)such other assistances as the board may reasonably request.

 

(b)During the Employment Term, the Executive shall report directly to the Board
of Directors of the Company. The Executive shall obey the lawful directions of
the Board of Directors and shall use his diligent efforts to promote the
interests of the Company and to maintain and promote the reputation thereof.

 

(c)During the Employment Term, the Executive shall use his best efforts to
perform his duties under this Agreement and shall devote of his business time,
energy and skill in the performance of his duties with the Company.

 

2.EMPLOYMENT TERM. Except for earlier termination as provided in Section 6, the
Executive's employment under this Agreement shall be for two (2) years starting
on the Effective Date and ending on December 19, 2014 (the "Initial Term").
Subject to Section 6, this Agreement shall renew automatically for subsequent
one-year periods (each an “Additional Term”). Renewal shall be on the same terms
and conditions contained herein, unless modified and agreed to in writing by the
Parties, and this Agreement shall remain in full force and effect (with any
collateral written amendments) without the necessity to execute a new document.
A Party hereto determining not to renew agrees to notify the other Parties
hereto in writing at least 60 calendar days prior to the end of the Initial Term
or Additional Term of its intent not to renew this Agreement (the “Non-Renewal
Notice”).

 

3.COMPENSATION.

 

(a)Base Salary. In consideration of the services to be rendered hereunder, the
Company hereby agrees to pay the Executive a base salary of US$1,000 per month
payable on the last day of each calendar month (the “Base Salary”).

 

4.TERMINATION. The Executive's employment and the Employment Term shall
terminate on the first of the following to occur:

 

(a)Disability. The thirtieth (30th) day following a written notice of
termination by the Company to the Executive due to Disability. For purposes of
this Agreement, "Disability" shall mean a determination by the Company in
accordance with applicable law that due to a physical or mental injury,
infirmity or incapacity, the Executive is unable to perform the essential
functions of his job with or without accommodation for 180 days (whether or not
consecutive) during any 12-month period.

  

(b)Death. Automatically on the date of death of the Executive.

  

(c)Cause. Immediately upon written notice of termination by the Company to the
Executive for Cause. "Cause" shall mean, as determined by the Board (or its
designee) (1) conduct by the Executive in connection with his employment duties
or responsibilities that is fraudulent, unlawful or grossly negligent; (2) the
willful misconduct of the Executive; (3) the willful and continued failure of
the Executive to perform the Executive's duties with the Company (other than any
such failure resulting from incapacity due to physical or mental illness); (4)
the commission by the Executive of any felony or any crime involving moral
turpitude; (5) violation of any material policy of the Company or any material
provision of the Company's code of conduct, employee handbook or similar
documents; or (6) any material breach by the Executive of any provision of this
Agreement or any other written agreement entered into by the Employee with the
Company.

  

(d)Without Cause. On the sixtieth (60th) day following delivery of a Non-Renewal
Notice or other written notice by either Party to the other Party without Cause,
other than for death or Disability of the Executive. The Company may also
terminate this Agreement for cause at any time in the event of the failure of
the Executive to perform duties assigned by the Company in a correct, timely and
expeditious manner or in the event of material violation by the Executive of any
term or condition of this Agreement.

 

5.CONSEQUENCES OF TERMINATION.

 

(a)Disability. Upon termination of the Employment Term because of the
Executive's Disability, the Company shall pay or provide to the Executive (1)
any unpaid Base Salary and any accrued vacation through the date of termination;
(2) reimbursement for any unreimbursed expenses properly incurred through the
date of termination; and (3) all other payments or benefits to which the
Executive may be entitled under the terms of any applicable employee benefit
plan, program or arrangement (collectively, "Accrued Benefits"). Additionally,
in the event of termination of the Employment Term because of the Executive’s
Disability, all options granted to the Executive pursuant to Section 3(b) of
this Agreement shall vest in full and shall be exercisable by the Executive at
any time during the twelve (12) months immediately following the date of such
termination.

 

(b)Death. Upon the termination of the Employment Term because of the Executive's
death, the Executive's estate shall be entitled to any Accrued Benefits.
Additionally, in the event of termination of the Employment Term because of the
Executive’s death, all options granted to the Executive pursuant to Section 3(b)
of this Agreement shall vest in full and shall be exercisable by the Executive’s
estate at any time during the twelve (12) months immediately following the date
of the Executive’s Death.

  

(c)Termination for Cause. Upon the termination of the Employment Term by the
Company for Cause or by either party in connection with a failure to renew this
Agreement, the Company shall pay to the Executive any Accrued Benefits.
Additionally, in the event of termination of the Employment Term for Cause, all
options granted to the Executive pursuant to Section 3(b) of this Agreement
shall expire immediately upon such termination

  

(d)Termination without Cause. Upon the termination of the Employment Term by the
Company without Cause, the Company shall pay or provide to the Executive (i) the
Accrued Benefits and (ii) the Base Salary in effect on the date of such
termination for a period of [six (6)] months, payable in installments in
accordance with the Company’s normal payroll practices. Additionally, in the
event of termination of the Employment Term without Cause, all options granted
to the Executive pursuant to Section 3(b) of this Agreement shall vest in full
and shall be exercisable by the Executive at any time during the twelve (12)
months immediately following the date of such termination.

 

6.NO ASSIGNMENT. This Agreement is personal to each of the Parties. Except as
provided below, no Party may assign or delegate any rights or obligations
hereunder without first obtaining the written consent of the other Party hereto;
provided, however, that the Company may assign this Agreement to any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company.

  

7.NOTICES. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (1) on the date of delivery if delivered by hand,
(2) on the date of transmission, if delivered by confirmed facsimile or email,
(3) on the first business day following the date of deposit if delivered by
guaranteed overnight delivery service, or (4) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

James Wang

4304, 43/F China Resources Building

26 Harbour Road, Wan Chai

Hong Kong HKSAR

 

If to the Company:

 

Sitoa Global Inc.

4304, 43/F China Resources Building

26 Harbour Road, Wan Chai

Hong Kong HKSAR

 

or to such other address as either Party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

8.PROTECTION OF THE COMPANY'S BUSINESS.

 

(a)Confidentiality. The Executive acknowledges that during the course of his
employment by the Company (prior to and during the Employment Term) he has and
will occupy a position of trust and confidence. The Executive shall hold in a
fiduciary capacity for the benefit of the Company and shall not disclose to
others or use, whether directly or indirectly, any Confidential Information
regarding the Company, except (i) as in good faith deemed necessary by the
Executive to perform his duties hereunder, (ii) to enforce any rights or defend
any claims hereunder or under any other agreement to which the Executive is a
party, provided that such disclosure is relevant to the enforcement of such
rights or defense of such claims and is only disclosed in the formal proceedings
related thereto, (iii) when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with jurisdiction to order him to divulge, disclose or make accessible
such information, provided that the Executive shall give prompt written notice
to the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment, (iv) as to such Confidential Information that shall
have become public or known in the Company's industry other than by the
Executive's unauthorized disclosure, or (v) to the Executive's spouse, attorney
and/or his personal tax and financial advisors as reasonably necessary or
appropriate to advance the Executive's tax, financial and other personal
planning (each an "Exempt Person"), provided, however, that any disclosure or
use of Confidential Information by an Exempt Person shall be deemed to be a
breach of this Section 9(a) by the Executive. The Executive shall take all
reasonable steps to safeguard the Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. The Executive understands
and agrees that the Executive shall acquire no rights to any such Confidential
Information. "Confidential Information" shall mean information about the
Company, its subsidiaries and affiliates, and their respective clients and
customers that is not disclosed by the Company and that was learned by the
Executive in the course of his employment by the Company, including, but not
limited to, any proprietary knowledge, trade secrets, data and databases,
formulae, sales, financial, marketing, training and technical information,
client, customer, supplier and vendor lists, competitive strategies, computer
programs and all papers, resumes, and records (including computer records) of
the documents containing such Confidential Information.

  

(b)Non-Competition. During the Employment Term and for the one-year period
following the termination of the Executive's employment for any reason (the
"Restricted Period"), the Executive shall not, directly or indirectly, without
the prior written consent of the Company, provide employment (including
self-employment), directorship, consultative or other services to any business,
individual, partner, firm, corporation, or other entity that competes with any
business conducted by the Company or any of its subsidiaries or affiliates on
the date of the Executive's termination of employment or within one year of the
Executive's termination of employment in the geographic locations where the
Company and its subsidiaries or affiliates engage or propose to engage in such
business (the "Business"). Nothing herein shall prevent the Executive from
having a passive ownership interest of not more than 2% of the outstanding
securities of any entity engaged in the Business whose securities are traded on
a national securities exchange.

  

(c)Non-Solicitation of Employees. The Executive recognizes that he possesses and
will possess confidential information about other employees of the Company and
its subsidiaries and affiliates relating to their education, experience, skills,
abilities, compensation and benefits, and inter-personal relationships with
customers of the Company and its subsidiaries and affiliates. The Executive
recognizes that the information he possesses and will possess about these other
employees is not generally known, is of substantial value to the Company and its
subsidiaries and affiliates in developing their business and in securing and
retaining customers, and has been and will be acquired by him because of his
business position with the Company. The Executive agrees that, during the
Restricted Period, he will not, directly or indirectly, (i) solicit or recruit
any employee of the Company or any of its subsidiaries or affiliates (a "Current
Employee") or any person who was an employee of the Company or any of its
subsidiaries or affiliates during the twelve (12) month period immediately prior
to the date the Executive's employment terminates (a "Former Employee") for the
purpose of being employed by him or any other entity, or (ii) hire any Current
Employee or Former Employee.

  

(d)Non-Solicitation of Customers. The Executive agrees that, during the
Restricted Period, he will not, directly or indirectly, solicit or attempt to
solicit (i) any party who is a customer or client of the Company or its
subsidiaries, who was a customer or client of the Company or its subsidiaries at
any time during the twelve (12) month period immediately prior to the date the
Executive's employment terminates or who is a prospective customer or client
that has been identified and targeted by the Company or its subsidiaries for the
purpose of marketing, selling or providing to any such party any services or
products offered by or available from the Company or its subsidiaries, or (ii)
any supplier or vendor to the Company or any subsidiary to terminate, reduce or
alter negatively its relationship with the Company or any subsidiary or in any
manner interfere with any agreement or contract between the Company or any
subsidiary and such supplier or vendor.

  

(e)Property. The Executive acknowledges that all originals and copies of
materials, records and documents generated by him or coming into his possession
during his employment by the Company or its subsidiaries are the sole property
of the Company and its subsidiaries ("Company Property"). During the Employment
Term, and at all times thereafter, the Executive shall not remove, or cause to
be removed, from the premises of the Company or its subsidiaries, copies of any
record, file, memorandum, document, computer related information or equipment,
or any other item relating to the business of the Company or its subsidiaries,
except in furtherance of his duties under this Agreement. When the Executive's
employment with the Company terminates, or upon request of the Company at any
time, the Executive shall promptly deliver to the Company all copies of Company
Property in his possession or control.

  

(f)Non-Disparagement. Executive shall not, and shall not induce others to,
Disparage the Company or its subsidiaries or affiliates or their past and
present officers, directors, employees or products. "Disparage" shall mean
making comments or statements to the press, the Company's or its subsidiaries'
or affiliates' employees or any individual or entity with whom the Company or
its subsidiaries or affiliates has a business relationship which would adversely
affect in any manner (1) the business of the Company or its subsidiaries or
affiliates (including any products or business plans or prospects), or (2) the
business reputation of the Company or its subsidiaries or affiliates, or any of
their products, or their past or present officers, directors or employees.

  

(g)Cooperation. Subject to the Executive's other reasonable business
commitments, following the Employment Term, the Executive shall be available to
cooperate with the Company and its outside counsel and provide information with
regard to any past, present, or future legal matters which relate to or arise
out of the business the Executive conducted on behalf of the Company and its
subsidiaries and affiliates, and, upon presentation of appropriate
documentation, the Company shall compensate the Executive for any out-of-pocket
expenses reasonably incurred by the Executive in connection therewith.

  

(h)Equitable Relief and Other Remedies. The Executive acknowledges and agrees
that the Company's remedies at law for a breach or threatened breach of any of
the provisions of this Section 9 would be inadequate and, in recognition of this
fact, the Executive agrees that, in the event of such a breach or threatened or
attempted breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available. In
addition, without limiting the Company's remedies for any breach of any
restriction on the Executive set forth in this Section 9, except as required by
law, the Executive shall not be entitled to any payments set forth in Section
6(d) hereof if the Executive has breached the covenants applicable to the
Executive contained in this Section 9, the Executive will immediately return to
the Company any such payments previously received under Section 6(d) upon such a
breach, and, in the event of such breach, the Company will have no obligation to
pay any of the amounts that remain payable by the Company under Section 6(d).

  

(i)Reformation. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 9 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state. The Executive acknowledges that the restrictive covenants contained
in this Section 9 are a condition of this Agreement and are reasonable and valid
in temporal scope and in all other respects.

  

(j)Liability. Notwithstanding the provisions in this Section 9 the Executive
shall not be liable for any mistakes of fact, errors of judgment, for losses
sustained by the Company or any subsidiary or for any acts or omissions of any
kind, unless caused by the negligence or willful or intentional misconduct of
the Executive or any person or entity acting for or on behalf of the Executive.

  

(k)Survival of Provisions. The obligations contained in this Section 9 shall
survive in accordance with their terms the termination or expiration of the
Executive's employment with the Company and shall be fully enforceable
thereafter.

 

9.INDEMNIFICATION. The Executive shall be indemnified to the extent permitted by
the Company's organizational documents and to the extent required by law.

  

10.SECTION HEADINGS AND INTERPRETATION. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. Expressions of
inclusion used in this agreement are to be understood as being without
limitation.

  

11.SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity of unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

  

12.COUNTERPARTS. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same Agreement.

  

13.GOVERNING LAW AND VENUE. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware without regard to its conflicts of law principles. The Parties agree
irrevocably to submit to the exclusive jurisdiction of the courts located in the
State of Delaware, for the purposes of any suit, action or other proceeding
brought by any Party arising out of any breach of any of the provisions of this
Agreement and hereby waive, and agree not to assert by way of motion, as a
defense or otherwise, in any such suit, action, or proceeding, any claim that it
is not personally subject to the jurisdiction of the above-named courts, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper, or that the provisions of
this Agreement may not be enforced in or by such courts.

  

14.ENTIRE AGREEMENT. This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.

  

15.WAIVER AND AMENDMENT. No provision of this Agreement may be modified,
amended, waived or discharged unless such waiver, modification, amendment or
discharge is agreed to in writing and signed by the Executive and such officer
or director as may be designated by the Board. No waiver by either Party at any
time of any breach by the other Party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver or similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

  

16.WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement such federal, state, local and foreign taxes as may be required
to be withheld pursuant to any applicable law or regulation.

  

17.AUTHORITY AND NON-CONTRAVENTION. The Executive represents and warrants to the
Company that he has the legal right to enter into this Agreement and to perform
all of the obligations on his part to be performed hereunder in accordance with
its terms and that he is not a party to any agreement or understanding, written
or oral, which could prevent him form entering into this Agreement or performing
all of his obligations hereunder.

  

18.COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

 

 

 
 



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 



Date:  December 21, 2012 Sitoa Global Inc.   By /s/ Philip Ka     Name: Philip
Ka
Title: Director of the Board



 





Date:  December 21, 2012 Sitoa Global Inc.   By /s/ James Wang     Name: James
Wang
Title: Executive



 

 

 